Citation Nr: 1131162	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased ratings for total knee replacement (TKR), right knee (currently assigned "staged" ratings of 30 percent prior to September 10, 2010 and 60 percent from that date).

2.  Entitlement to increased ratings for residuals of a right ankle tibial shaft fracture (currently assigned "staged" ratings of 10 percent prior to September 10, 2010 and 20 percent from that date).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1953 to March 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) which continued 30 percent and 10 percent ratings for right TKR and right ankle disability (respectively).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In July 2010, these matters were remanded for further development, to include contemporaneous VA examinations.  A September 2010 rating decision increased the ratings for the right knee and right ankle disabilities to 60 and 20 percent, respectively, each effective September 10, 2010.  The Veteran has not expressed satisfaction with such increases.  The issues are characterized to reflect that staged ratings are assigned, and that both "stages" remain on appeal.

Notably, when these matters were before the Board in July 2010, the Veteran was represented by Virginia Department of Veterans Services.  In June 2011, the Veteran appointed The American Legion as his representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  At no time prior to September 10, 2010 is the Veteran's service connected right knee disability shown to have been manifested by chronic residuals of TKR consisting of severe weakness or severe painful motion or impairment approximating such level of severity; compensable limitations of flexion or extension, instability or ankylosis. 

2.  At no time since September 10, 2010 are the Veteran's residuals of right TKR shown to have been manifested by symptoms more severe than severe weakness and pain. 

3.  At no time prior to September 10, 2010 are the Veteran's residuals of a right tibial shaft fracture shown to have resulted in impairment exceeding malunion with slight ankle disability; .

4.  At no time since September 10, 2010, are the residuals of a right ankle tibial shaft fracture shown to have resulted in impairment exceeding malunion with  moderate ankle disability.


CONCLUSIONS OF LAW

1.  Ratings for residuals of a right TKR in excess of 30 percent prior to September 10, 2010 and/or in excess of 60 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Diagnostic Codes (Codes) 5055, 5260, 5261 (2010).

2.  Ratings for residuals of a right tibial shaft fracture in excess of 10 percent prior to September 10, 2010 and/or in excess of  20 percent from that date) are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4.71a, Codes 5262, 5270 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies to the instant claim.   In a claim for increase, the VCAA  requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   The appellant was advised of VA's duties to notify and assist in the development of his claim.  See  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).    A March 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.   September 2009 and April 2011 supplemental statement of the cases readjudicated the matters.   He has received the general-type notice described in Vazquez-Flores,  and has had ample opportunity to respond/supplement the record.   It is not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.   The RO arranged for examinations in April 2007 and (pursuant to the Board's July 2010 Remand) in September 2010.   The September 2010 examination is adequate for rating purposes, as the examiner considered the entire record, noted the history of the disabilities, and conducted a thorough physical examination of the Veteran, with notation of all clinical findings necessary for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is  adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.   VA's duty to assist is met.   Accordingly, the Board will address the merits of the claims. 


B.  Factual Background 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A March 1955 rating decision awarded the Veteran service connection for residuals of right tibia/fibula fracture.  The disability was rated 10 percent since September 1994.  A December 1998 rating decision awarded the Veteran service connection for right knee arthritis.  A March 1999 rating decision assigned a 100 percent temporary total disability for TKR effective from October 29, 1998 and then assigned a 30 percent rating effective from January 2000.

The instant claims for increase were received in October 2006. 

VA treatment records from September 2005 to March 2010 show the Veteran was receiving  intermittent treatment for right ankle and right knee disabilities.

On April 2007 examination on behalf of VA, the Veteran reported chronic constant non-radiating pain.   He reported aching, burning, cramping, quality with associated itching 7/10 at its worse.   He indicated that the symptoms were brought on by physical activity; and relieved by rest and medication, Tylenol, tramadol, and heat.   He stated that he cannot function without medication when in pain.  Regarding the right knee, he reported that since the November 1998 TKR, he has experienced chronic stiffness, weakness, heat, redness, giving way, lack of endurance, and constant chronic pain that radiates to his right thigh.   He reported cramping, burning, quality with associated itching 7/10 at its worse.   He also reported painful motion and weakness.   He stated that he could not kneel, and had limited range of motion and constant pain.   
Physical examination of the right knee revealed a well healed, nontender surgical scar from knee replacement; there tenderness without edema, effusion, weakness, redness, heat, abnormal movements, guarding movements or subluxation, locking pain, joint effusion.   There was crepitus in the right knee; it was not ankylosed.   Right knee range of motion was to 140 degrees of flexion, with pain occurring at 40 degrees.   The examiner noted that after repetitive use of the right knee there was continued pain; however, there was no fatigue, weakness, lack of endurance or incoordination, and no additional limitation in terms of degrees of motion.   Varus, Valgus, Drawer's and McMurray's signs were negative.  

Physical examination of the right ankle revealed normal joint without edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding movements, or subluxation; there were no right ankle deformities; there was no ankylosis.   Right ankle range of motion revealed dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.   There was no pain induced.   After repetitive use, there was no pain, fatigue, weakness, lack of endurance or incoordination.   X-rays of the right knee and ankle were unremarkable.

An August 2009 VA outpatient record shows right knee range of motion from 10 to 130 degrees; the patella tracked appropriately through the course of motion; the right foot shows varus alignment of the hindfoot; there was a pes planus deformity and the Veteran had significant discomfort with flexion and extension of the ankle.  Right ankle range of motion was 20 degrees of dorsiflexion and 30 degrees of plantar flexion.  X-rays revealed right total knee arthroplasty, with good alignment and no evidence of loosening or osteolysis; right foot X-rays found some osteoarthritic changes of his tibiotalar joint.  The impression was right foot pes planus; tibiotalar arthritis; and status post right total knee arthroplasty.

At the May 2010 Travel Board hearing, the Veteran testified that his right knee and right ankle disabilities had increased in severity.  He reported that he needed to wear a brace for stability.  He indicated that he could walk only short distances before his right leg gave out.  He reported increased swelling in both the knee and the ankle.  He testified that he has required cortisone shots to the knee for the increased pain.  He related that he was unable to kneel, squat, or easily climb stairs.  
On September 2010 VA examination, the Veteran reported right knee pain, stiffness, weakness, swelling and tenderness.   He stated that the right knee gives way, and that he experiences severe flare ups every 3 to 4 months for a duration of 1 to 2 weeks.  He reported that the flare-ups are precipitated by excess activity with weight bearing.  He also reported that his right ankle gives way and that he experiences chronic ankle pain, stiffness and weakness.  He reported flare ups that occur every 1 to 2 months for a duration of 1 to 2 days precipitated by excess weight bearing.  He reported that he was unable to stand for more than a few minutes and was unable to walk more than a few yards; he always used a cane for ambulation.  The Veteran reported that he was not currently employed as he had retired in 1994 due to his right knee disability.  

Physical examination revealed that the Veteran's gait was antalgic; the right knee had tenderness and abnormal motion; there were no crepitus, masses, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae; the scar over the anterior right knee was well healed.  Physical examination of the right ankle revealed tenderness, weakness, and abnormal motion; there was no instability, tendon abnormality; there was mild varus.  Range of motion testing of the right knee revealed motion from -20 to 80 degrees (i.e., extension was limited by 20 degrees), there was objective evidence of pain following repetitive motion; however, there were no additional limitations after three repetition of range of motion.  Right ankle range of motion testing revealed  dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 20 degrees.  There was objective evidence of pain following repetitive motion; however there were no additional limitations after three repetitions of range of motion.  There was no ankle joint ankylosis.  X-rays of the right knee and ankle were considered unremarkable (minimal degenerative changes were noted in the right foot).  The examiner noted that the Veteran's disabilities significantly affect his daily living to include his occupation.  The examiner opined that the Veteran's right knee disability manifests as severe painful motion and/or weakness.




C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the  various disabilities. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).  "Staged" ratings have been assigned for the Veteran's right knee and right ankle disabilities by the RO, and both "stages" are being considered.  
Right knee: 

Post TKR knee disability is rated under Code 5055 (for knee replacement (prosthesis)), which provides for  a 100 percent rating for 1 year following implantation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful  motion or severe weakness in the affected extremity a 60 percent rating is to be assigned.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.  

Code 5261 (for limitation of knee extension) provides for a 50 percent rating where limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees. 38 C.F.R. § 4.71a.  

Codes 5256 or 5262 do not apply in this case, as the pathology required (ankylosis or nonunion of tibia and fibula with loss motion requiring a brace) is not shown.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 140 degrees in flexion and to 0 degrees in extension.  38 C.F.R. § 4.71a, Plate II.  

Prior to September 10, 2010:

30 percent is the minimum rating assigned for knee disability following TKR.  To warrant a higher rating, there have to be chronic residuals of severe motion limitation or weakness (which would warrant a 60 percent rating under Code 5055) or impairment warranting an intermediate level of disability (40 or 50 percent) under Codes 5256, 5261, or 5262.  

A 40 percent rating under Code 5261 is warranted where extension is limited to 30 degrees.  However, April 2007 examination on behalf of VA found that the Veteran's right knee could be straightened fully (i.e., that there was no limitation of extension).  In addition, there was no additional limitation of motion noted due to repetitive use (although the examiner did note the Veteran's complaints of pain/discomfort with movement).  Furthermore, on the August 2009 outpatient examination, extension was to 10 degrees (which would warrant only a 10 percent rating under Code 5261).  Therefore, even with consideration of functional impairment a rating in excess of 30 percent under Code 5261 is not warranted.  

As was previously noted, the Veteran's right knee is not ankylosed, and he is not shown to have nonunion of the tibia or fibula; therefore, an intermediate rating under Codes 5256 or 5262 is not warranted.  

What remains for consideration is whether the next higher (60 percent) rating under Code 5055 is warranted.  On April 2007 examination found that flexion was normal to 140 degrees and August 2009 outpatient examination found flexion was limited to 130 degrees.  While the Veteran complained of weakness on the VA examinations, objective findings showed that there was no significant instability of the right knee, severe limitation of motion or weakness is not shown.  None of the findings reported reflect severe painful motion or weakness.  Consequently, a 60 percent rating under Code 5055 prior to September 10, 2010 is not warranted.   

A rating in excess of 60 percent from September 10, 2010:

From September 10, 2010 the Veteran's right knee disability has been rated 60 percent.  Under Code 5055 that is the maximum rating for TKR residuals after the 1 year total rating period following implantation.  

The Board notes that consideration of entitlement to a higher rating is subject to 38 C.F.R. § 4.68 (i.e., the amputation rule) (the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed).  To allow for a rating in excess of 60 percent, under § 4.68 (and Code 5161) the elective site of amputation would have to be the upper third of the thigh, one third of the distance from the perineum  to knee joint measured from perineum).  As the evidence does not show any pathology above the lower or middle third of the thigh, 38 C.F.R. § 4.68 would preclude the assignment of a rating in excess of 60 percent.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  [Notably, the Veteran is already assigned a combined 70 percent rating for right lower extremity disability based on the additional rating assigned for residuals of a right tibial fracture.]  

Right ankle:

Residuals of a tibia shaft fracture are rated under Code 5262 (for tibia and fibula impairment).  Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is  warranted for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  

Ankylosis of an ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees warrants a 30 percent rating.  A 40 percent rating is warranted for ankylosis of an ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Code 5270. 

The words "mild," "moderate," and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."   38 C.F.R. § 4.6.  

Prior to September 10, 2010:

The disability picture presented by the Veteran's residuals of a right tibia shaft fracture is not shown to have ever (during this period of time) exceeded one of slight ankle disability.  Notably, malunion is not shown (as X-rays were interpreted as showing an anatomical alignment).  The Veteran has reported pain, tenderness, stiffness and swelling, at the site of the fracture.  He reported that his main functional impairment was pain upon prolonged standing and/or walking.  As the April 2007 examination on behalf of VA found no weakness, instability, giving way, locking, or abnormal motion, no gait or functional limitations on standing and walking and no clinical findings suggestive of a moderate ankle disability, the manifestations objectively demonstrated do not do not reflect impairment exceeding slight ankle disability.  In the absence of malunion or symptoms evidence more than slight ankle disability [Related knee disability is not for consideration as all knee pathology and symptoms shown are encompassed by the rating for knee disability, and may not be rated twice.  See 38 C.F.R. § 4.14.]  A rating in excess of 10 percent for residuals of a right tibial shaft fracture is not warranted at any time prior to September 10, 2010.  

From September 10, 2010:

The evidence outlined above does not show any pathology which would warrant a rating in excess of 20 percent for residuals of right tibia shaft fracture.  As noted above, X-rays do not reflect malunion.  Furthermore, there are no findings that suggest more than moderate ankle disability.  Even with consideration of decreased ankle motion and the Veteran's complaints of decreased mobility and weakness, the symptoms and associated functional impairment shown the disability picture presented does not rise to one of marked ankle disability.  Accordingly, the preponderance of the evidence is against a schedular rating in excess of 20 percent from September 10, 2010, and such must be denied.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claims warrant referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's right knee and right ankle disabilities with the applicable schedular criteria, the Board finds that nature of the manifestations and severity of associated impairment (as alleged by the Veteran and described by the VA examiners), primarily weakness and pain, shown throughout are wholly encompassed by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  

The matter of entitlement to a TDIU rating is raised by the record, and is addressed in the remand below.


ORDER

Ratings for post-TKR right knee disability in excess of 30 percent prior to September 10, 2010 and/or in excess of 60 percent from that date are denied.

Ratings for residuals of a right e tibial shaft fracture in excess of 10 percent prior to September 10, 2010 and/or in excess of  20 percent from that date are denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, the Board notes that the assignment of a 60 percent schedular rating for the right knee (and a 70 percent combined rating) coupled with the Veteran's report that he had to stop working due to right knee disability, raises an inferred claim for TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should fully develop the matter of the Veteran's entitlement to a TDIU rating (to include ascertaining the circumstances of his retirement from employment, and if deemed necessary arranging for an examination to obtain a medical opinion regarding determine the expected impact of the Veteran's service connected disabilities alone on his ability to work, including in sedentary employment).  He must co-operate in this matter by providing any necessary information and releases.  

2. The RO should then adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an appropriate statement of the case is issued such matter should be returned to the Board, if in order, for further review.  The Veteran should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal in the  matter.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


